     Case 8:19-cv-00302-AG-KES Document 39 Filed 10/04/19 Page 1 of 23 Page ID #:457
                                                                     FILED -SOUTHERN DIVISION
                                                                     CLERK, U.S. DISTRICT COURT


                                                                          UCT - 4 2019
  1    Pritish Vora
 2 27758 Santa Marg. Pkwy,#530                                     cFr~rFa~~,srric~or c,~~~~ _~~N~~
                                                                            ;~.           ~_~u~~~,,
 3 Mission Viejo, CA 92691
 4 949-292-8359
 5 Plaintiff in Pro Per
 6
 7
 8
 9                          UNITED STATES DISTRICT COURT

10                         CENTRAL DISTRICT OF CALIFORNIA

11
12 Pritish Vora,                                  Case No.: 8:19-cv-00302-AG-KESx

13              Plaintiff,                        NOTICE TO EQUIFAX

14           vs.                                 INFORMATION SERVICES,LLC

15 EQUIFAX INFORMATION                          ("EQUIFAX")TO MEET AND

16 SERVICES,LLC,et al.,                          CONFER PURSUANT TO L.R. 37-1

17                    Defendants.

18                                               [Discovery Document: Referred to

19                                               Magistrate Judge Karen E. Scott]

20
21
22          COMES NOW Plaintiff, Pritish Vora ("Plaintiff'), by way of Pro Se, filE

23     with the HONORABLE COURT this NOTICE to the parties on record pursuant t

24    L.R. 37-1, Pre-Filing Conference of Counsel. "Prior to the filing of any motio

25 relating to discovery pursuant to F.R.Civ.P. 26-37, counsel for the parties sha
26 confer in a good faith effort to eliminate the necessity for hearing the motion or t
27    eliminate as many disputes as possible." (Emphasis supplied).

28          Plaintiff hereby files this NOTICE "in a good faith effort" prior to engagin



             PLAINTIFF'S NOTICE TO MEET AND CONFER WITH EQUIFAX PURSUANT TO L.R.37-1
     Case 8:19-cv-00302-AG-KES Document 39 Filed 10/04/19 Page 2 of 23 Page ID #:458




 1     in motion practice. Also, pursuant to the Honorable Magistrate Judge Karen F
 2     Scott's rules pertaining to discovery matters: "Compliance with Local Rule 37-1 i
 3 required...parties may not rely on unanswered letters or emails to satisfy thei
 4     obligation to meet and confer. Unanswered correspondence must be followed-u~
 5     with a phone call."1
 6            Plaintiff sent his first set of REQUESTS FOR ADMISSIONS to EQUIF
 7     whereby counsel for EQUIFAX "denied" that Defendant EQUIFAX received
 8 Plaintiff's affidavit (See NOTICE of Pre-Filing Conference of Counsel, L.R. 37-1
 9 letter, attached herewith as E~ibit A).
10            Counsel eventually responded by revising the disputed RFAs, and the parti
11     were able to resolve the issue without Plaintiff filing a motion for insufficiency
12     answers pursuant to F.R.Civ.P. 36(a)(6).
13            However, Plaintiff sent afollow-up email expressing disappointment t
14     EQUIFAX still found the term "AFFIDAVIT" as being "vague." (See email
15     counsel, attached herewith as Exhibit B).
16            EQUIFAX has yet to contradict the moving party with any coun
17     affidavits, declarations, or other evidence during discovery. When the opposi
18     party does not provide counter-affidavits, the moving party's evidence might b
19 taken as truth. See Rand v. Roland, 154 F.3d 952, 960-961 (9th Cir. 1998).
20            Plaintiff is now in receipt of the responses by EQUIFAX to Plaintiff
21    INTERROGATORIES and REQUESTS FOR PRODUCTION. After careful an~
22    thorough review, Plaintiff sent counsel a NOTICE TO MEET AND CONFEP
23 PURSUANT TO L.R. 37-1 (See attached herewith as Exhibit C).
24           Plaintiff is fully aware of the risks of proceeding as Pro Se during discovery
25 'I and also accepts the reality that the opposing parties have very experie~
26    lawyers (e.g., counsel for EQUIFAX has 30+ years of legal expertise; nati
27    counsel for EQUIFAX,King &Spalding, is a 100+ year old firm).
28
       1 https://www.cacd.uscourts.gov/honorable-karen-e-scott
                                                     2

               PLAINTIFF'S NOTICE TO MEET AND CONFER WITH EQUIFAX PURSUANT TO L.R.37-1
     Case 8:19-cv-00302-AG-KES Document 39 Filed 10/04/19 Page 3 of 23 Page ID #:459




 1           Based on the foregoing, Plaintiff is hopeful that counsel for EQUIFAX wil
 2     respond to Plaintiff's MEET AND CONFER letter also in goodfaith, such that
 3     MOTION TO COMPEL pursuant to F.R.Civ.P. 37 regarding the numerous
 4     pending discovery issues will not be necessary, although may be required.
 5
 6           Respectfully submitted on this day of    ~~''~~    `~ ~ ~'t
 7
 8
 9                                           By:       "~      ~~
10
                                                     Pritish Vora, Plaintiff, Pro Se
11                                                   27758 Santa Marg. Pkwy,#530
12                                                   Mission Viejo, CA 92691
                                                    (949)292-8359
13
                                                     pvora2112(cr~,~mail.com
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3

             PLAINTIFF'S NOTICE TO MEET AND CONFER WITH EQUIFAX PURSUANT TO L.R.37-1
     Case 8:19-cv-00302-AG-KES Document 39 Filed 10/04/19 Page 4 of 23 Page ID #:460




 1                              CERTIFICATE OF SERVICE
 2 I, Pritish Vora, hereby certify that I filed the above referenced NOTICE with
 3     Clerk of the Court and attached exhibits on October 4, 2019, and sent a copy to
 4     following counsel on record by United States Postal Service.
 5
 6 Nokes &Quinn
   Thomas Patrick Quinn Jr.(Bar No. 132268)
 7 tquinn@nokesquinn.com
 8 410 Broadway St. Suite 200
   Laguna Beach, CA 92651
 9
   Tel: 949-376-3500
10 Attorneys for EQUIFAX
11
   Musick, Peeler &Garrett LLP
12 Donald E. Bradley (Bar No. 145037)
13 d.bradley@musickpeeler.com
   Kristen L. Marker(Bar No. 278596)
14 kmarker@gslwm.com
15 650 Town Center Drive, Suite 1200
   Costa Mesa, CA 92626
16
   Tel: 714-668-2400
17 Tel: 214-560-5442
18 Attorneys for Defendant TRANSUNION
19
20
21
22
23                                                  By:      ~~
24                                                         Pritish Vora, Plaintiff, Pro Se
25                                                         27758 Santa Marg. Pkwy,#530
                                                           Mission Viejo, CA 92691
26
                                                          (949)292-8359
27                                                         pvora2112(a~mail.com
28

                                                4

             PLAINTIFF'S NOTICE TO MEET AND CONFER WITH EQUIFAX PURSUANT TO L.R.37-1
Case 8:19-cv-00302-AG-KES Document 39 Filed 10/04/19 Page 5 of 23 Page ID #:461
Case 8:19-cv-00302-AG-KES Document 39 Filed 10/04/19 Page 6 of 23 Page ID #:462




    July 10, 2019

   Pritish Vora
   27758 Santa Marg. Pkwy,#530
   Mission Viejo, CA 92691

   Thomas Quinn
   c/o Nokes &Quinn
   410 Broadway, Suite 200
   Laguna Beach, CA 92651

   Re: NOTICE ofPre-Filing Conference of Counsel, L.R. 37-1

   Dear Mr. Quinn,

  As a follow-up to the email sent on July 9, 2019, pursuant to your request, and
  pursuant to L.R. 37-1,I write this to follow up with you regarding a discovery issue
  regarding the responses dated June 28,2019 I received from my first set of Request
  for Admissions sent to EQUIFAX INFORMATION SERVICES,LLC ("Equifax").

  L.R. 37-1 gives you ten (10) days upon NOTICE to respond regarding this issue.
  Since the rule requires that we meet in person, please immediately inform me via e-
  mail as to which day and time you wish to meet so that I can make the necessary
  arrangements to my schedule. The following are the discovery issues at this time
  that we need to resolve prior to any filing of a joint stipulation and prior to my filing
  a MOTION with the Court pursuant to Rule 36(a)(6).

  REQUEST FOR ADMISSIONS NO.29:

        ADMIT that EQUIFAX received a NOTICE OF INTENT TO FILE SUIT
  with an OPPORTUNITY TO CURE, and AFFIDAVIT and e~ibits, dated June 9,
  2018, addressed to the Equifax Legal Department and to the attention of John J.
  Kelley, III, Esq., with a copy sent to EQUIFAX disputes office in Atlanta.

  RESPONSE TO REQUEST FOR ADMISSIONS NO.29:

       Equifax denies this Request.

                                            1
Case 8:19-cv-00302-AG-KES Document 39 Filed 10/04/19 Page 7 of 23 Page ID #:463




    Mr. Quinn, this "denial" is frivolous, patently absurd, and wholly without merit.
    What makes matters worse, in the RESPONSE to my REQITEST NO.30, you claim
    that Equifax "is unable to locate the referenced document." (See REQUEST FOR
    ADMISSION NO. 30 and RESPONSE NO. 30).

                                 I.LEGAL STANDARD

   F.R.Civ.P. 37 does not urovide a mechanism by which parties may dispute
   responses to Requests for Admission. (Emphasis added). Rule 36(a)(6), however,
   allows a party to move to determine the "sufficiency" of an answer or objection to a
   request for admission. (See Thymes v. Verizon, Case No. 1:16-cv-00066-KG-
   WPL). (Emphasis added). "Rule 36 allows parties to narrow the issues to be
   resolved at trial by identifying and eliminating those matters on which parties agree."
  (See American Auto. Assn v. AAA Leal Clinic of Jefferson Crooke P.C., 930
   F.2d 1117, 1121 (5th Cir. 1991)).

    The discovery process is subject to the overriding limitation ofgood faith. "Callous
    disregard of discovery responsibilities cannot be condoned." (See Campbell
   Industries v. M/V Gemini, 619 F.2d 24, 27(9th Cir. 1980)). "We hold, therefore,
   that a response which fails to admit or deny a proper request for admission does not
   comply with the requirement of Rule 36(a) if the answering party has not, in fact,
   made "reasonable inquiry," or information "readily obtainable" is sufficient to
   enable him to admit or deny the matter." (See Asea, Inc. v. Southern Pac. Trans.
   Co., 669 F.2d 1242, 1247(9th Cir. 1981)). "The general power ofthe district court
   to control the discovery process allows for the severe sanction of ordering a matter
   admitted when it has been demonstrated that a party has intentionally disregarded
   the obligations imposed by Rule 36(a)." (Id.)

  "Gamesmanship in the form of non-responsive answers...or quibbling objections
  can result in the request being deemed admitted or in a post-trial award of monetary
  sanctions without prior opportunity to correct the deficiency." (See House v. Giant
  of Maryland LLC,232 F.R.D. 257,262(E.D. VA., 2005)).

  Pursuant to F.R.Civ.P. 36(a)(4):"A denial must fairly respond to the substance of
  the matter." (Emphasis added). An admission in the answer — like a stipulation —
  "constitutes abinding iudicial admission." (See Crest Hill Land Dev., LLC v.
  City of Joliet, 396 F.3d 801, 805(7th Cir. 2005)). (Emphasis supplied).
Case 8:19-cv-00302-AG-KES Document 39 Filed 10/04/19 Page 8 of 23 Page ID #:464




                                    II.ARGUMENT

    Plaintiff stated the following in Paragraph 145 of the Complaint(Doc 1): "Plaintiff
    sent an AFFIDAVIT OF TRUTH via certified mail to EQUIFAX,signed and sworn
    in front of a California Notary under penalty of perjury dated June 9, 2018.
   (Emphasis added).

   Equifax answered Paragraph 145 (Doc 13): "Equifax admits it received a dispute
   from Plaintiff. Equifax states the dispute speaks for itself."

   Plaintiff stated the following in Paragraph 147 of the Complaint: "Defendants each
   received the respective affidavits, along with a cover letter NOTICE of pending
   litigation, and supporting documents for the affidavit."

   Equif~ answered Paragraph 147: "Equifax admits it received a dispute from
   Plaintiff. Equifax states the dispute speaks for itself."

   Plaintiff stated the following in Paragraph 151 of the Complaint: "Equifax
   considered Plaintiff's affidavit and supporting documentation as "relevant
   information" pursuant to the FCRA,§ 1681i(a)(4)."

   Equifax answered Paragraph 151: "Equifax admits it received a dispute from
   Plaintiff. Equifax states the dispute speaks for itself."

   Plaintiff stated the following in Paragraph 156 ofthe Complaint:"EQLTIFAX knows
  (and should know) that Plaintiff sent a copy of the NOTICE, affidavit, and
   supporting documentation to John J. Kelley III, Chief Legal Officer of EQUIFAX
  ("Kelley"), also via certified mail."

  Equif~ answered Paragraph 156: "Equifax admits it received a dispute from
  Plaintiff. Equif~ states that the dispute speaks for itself."

  Plaintiff stated the following in Paragraph 237 in the Complaint: "EQUIFAX sent
  the furnisher Plaintiffs NOTICE OF PENDING LITIGATION and AFFIDAVIT
  OF TRUTH dated June 9, 2018, with the attached exhibits, which included the
  "EQUIFAX Data Furnishers Guidebook.""


                                           3
Case 8:19-cv-00302-AG-KES Document 39 Filed 10/04/19 Page 9 of 23 Page ID #:465




    Equifax answered Paragraph 237: "Equifax admits it reinvestigated Plaintiffs
    dispute in accordance with the requirements ofthe FCR.A.

   Plaintiff stated the following in Paragraph 335 of the Complaint: "Plaintiff sent a
   NOTICE OF PENDING LITIGATION and AFFIDAVIT OF TRUTH to EQUIFAX
   dated June 9, 2018 regarding the inaccurate LVNV collections item via certified
   mail."

   Equifa~c answered Paragraph 335: "Equifax admits it received a dispute from
   Plaintiff. Equifax states that the dispute speaks for itself."

   On Paragraph 3 of page 55 ofthe Complaint, Plaintiff drafted an affidavit in support
   ofthe Complaint:"I sent EQUIFAX an "OPPORTUNITY TO CURE"NOTICE on
   June 9, 2018 via certified mail, which stated in part, "If the item is not deleted
   pursuant to dispute rules, then I will invoke recourse through the filing of suit in
   Federal Court." "I attached an "AFFIDAVIT OF TRUTH" and supporting
   documentation as exhibits."

   Mr. Quinn, you can review the case citations I made in the MOTION TO CLARIFY
   filed with the Court(Doc 34). "Admissions" in a pleading(which are not withdrawn
   by amendment)are binding to the parties, and to the Court.

   Equif~ repeatedly "admits" in its answer to being in receipt of each of my disputes
   via certified mail, and states for each that it "speaks for itself."

   Magically, you are now "denying" that your client received my affidavit (which
   Equifax treated as a dispute), despite already admitting to receiving it multiple times
   in the Complaint. Also, you are now claiming that the referenced document"cannot
   be located." The responses numbered 29 and 30 are, in a word, preposterous.

  There is only ONE affidavit in question pertaining to Equifax, sent to the Chief
  Counsel, Mr. Kelley via certified mail, with a copy sent to Equifax mailing address
  for disputes, also sent via certified mail. That same affidavit also was sent with my
  response to your REQUEST FOR DOCUMENTS. (Emphasis added). Indeed, I
  even attested to the affidavit by referencing it in my Complaint, by way ofaffidavit.
  Furthermore, the certified mail delivery confirmations are self-evident.


                                             4
Case 8:19-cv-00302-AG-KES Document 39 Filed 10/04/19 Page 10 of 23 Page ID #:466




                                   III. CONCLUSION

    Based on the foregoing, I request that you conduct a "reasonable inquiry" into this
    matter, resubmit your responses to my REQUEST FOR ADMISSIONS,and "admit"
    the part that Equifax has already admitted in my verified Complaint pertaining to the
    NOTICE and affidavit sent by me on June 9, 2018, and received by the corporate
    office at Equifax, and received by the mailing address of where Equifax receives
    disputes. The certified mail tracking numbers are as follows:

          USPS Certified Mail(Zip Code 30309): 7017 1450 0001 2050 7004
          USPS Certified Mail(Zip Code 30374): 7017 1450 0001 2050 7011

   ANY person with a laptop computer and an e-mail address can visit USPS.com,type
   in the above referenced numbers, and obtain a .PDF of the proof of delivery and
   signature confirmation. Indeed, I even sent a printout from USPS.com with my
   responses to your REQUEST FOR DOCUMENTS,including the document itself!

   To avoid a MOTION and intervention by the Court, I propose the following:

          1.     That you change your response to "admit" regarding the REQUEST
   FOR ADMISSIONS NO. 29.
          2.     That you change your response regarding the REQUEST FOR
   ADMISSIONS NO. 30. The claims of"the LVNV `collections account"' and the
   term "AFFIDAVIT" as being "vague," and the claim that Equifax is "unable to
   locate the referenced document" are nonsensical, disingenuous, and shows bad faith.

   I will expect your response as soon as possible and within ten (10)days, so that we
   may complete the "meet and confer" requirements regarding this matter.

   Regards,




                                                      Pritish Vora, Pro Se

   Sent via Certified Mail
   # 7016 2710 0001 1766 2409

                                            5
Case 8:19-cv-00302-AG-KES Document 39 Filed 10/04/19 Page 11 of 23 Page ID #:467
  10/4/2019
        Case        8:19-cv-00302-AG-KES Document
                                            Gmail - re:39    Filed
                                                        Notice        10/04/19 Page
                                                               of Interrogatories/RFDs       12 of 23 Page ID #:468
                                                                                       to EQUIFAX


                                                                                                                                    Pritish Vora <pvora2172@gmail.com>


    re: Notice of Interrogatories/RFDs to EQUIFAX
    1 message

    Pritish Vora <pvora2112@gmail.com>                                                                                          Thu, Aug 1, 2019 at 12.02 PM
    To: Tom Quinn <tquinn@nokesquinn.com>, Kristin Marker <kmarker@gslwm.com>, d.bradley@musickpeeler.com,"Neben, Katherine A." <kneben@jonesday com>
    Bcc: Pritish Vora <pvora2112@gmail.com>


     Dear Mr. Quinn,

     Re: 8:19-cv-00302-AG-KESx

     Please find your tracking number below in reference to the interrogatories and requests for production. It is scheduled to arrive tomorrow, with copies to all counsel
     on record.

      am also in receipt of your revised REQUEST FOR ADMISSIONS to #'s 29 and 30. With all due respect, it is more of the same gobbledygook as your prior
     answers. It is troubling that you find the word "AFFIDAVIT" as being "vague."

       hope that the responses to my interrogatories and requests for production are directly in line with the actual substance of the matter. Otherwise, we will end up
     in a discovery dispute. (See Clark v. Trans Union, LLC, Case No. 3:15-cv-00391-MHL).

     Regards,

     Pritish



     Tracking Number: 70181130000169209455

    Expected Delivery by

    FRIDAY
                          S:OOpm
               AUGUST
               2019


    Status

    {n-Transit
    August 1, 2079 at 10:14 am
    Arrived at USPS Regional Facility
    ANAHEIM CA DISTRIBUTION CENTER




                Virus-free. www.avg.com




https://mail.google.com/mail/u/0?ik=7e3e18734b&view=pt&search=all&permthid=thread-a%3Ar9004891819749618537%7Cmsg-a%3Ar41932151433...                                    1/1
Case 8:19-cv-00302-AG-KES Document 39 Filed 10/04/19 Page 13 of 23 Page ID #:469
Case 8:19-cv-00302-AG-KES Document 39 Filed 10/04/19 Page 14 of 23 Page ID #:470




    October 2, 2019

    Pritish Vora
    27758 Santa Marg. Pkwy,#530
    Mission Viejo, CA 92691


   Thomas P. Quinn, Jr.
   Nokes &Quinn
   410 Broadway, Suite 200
   Laguna Beach, CA 92651


   Re: NOTICE TO MEET AND CONFER PURSUANT TO L.R. 37.1


   Dear Mr. Quinn,

         This letter is in regards to the response by your client, Equifax Information
   Services, LLC ("EQUIFAX") to my first set of INTERROGATORIES and
   REQUESTS FOR PRODUCTION in the matter of Vora v Equifax Information
   Services, LLC et al., 8:19-cv-00302-AG-KESx.

          L.R. 37.1 gives you ten(10) days to respond to this NOTICE upon receipt to
   discuss the matter, preferably in person. I am available to meet with you regarding
   the following discovery issues over a cup of coffee, during the week of October 14th
   through 18th in the morning at loam or in the afternoon at 2pm.

         I object to the following responses to the INTERROGATORIES:

          In the RESPONSE TO INTERROGATORY NO. 1: "Equifax objects...on
   the basis that it seeks information that is neither relevant nor proportional to the
   needs of the case as set forth in Fed. R. Civ. P. 26." "Equifax incorporates the
   identification contained in the Verification ofthese interrogatory responses as if full
   set forth herein."

          F.R.Civ.P. 26(b) permits a party to discover "any non-privileged matter that
   is relevant to any party's claim or defense" or information that "appears reasonably
   calculated to lead to the discovery of admissible evidence." Of.course, the person

                                              1
        PLAINTIFF'S MEETAND CONFER to EQUIFAX's RESPONSES TO INTERROGATORIES AND RFPs
Case 8:19-cv-00302-AG-KES Document 39 Filed 10/04/19 Page 15 of 23 Page ID #:471




   who answers the discovery response to interrogatories is "relevant." However, there
   is no "verification" included. There is only a "certification" which is not a
   "verification." The CERTIFICATE OF SERVICE is signed by MICHELLE FRIIS.

         In the RESPONSE TO INTERROGATORY NO. 2: "Equifax objects fo
   this Interrogatory on the basis that is vague" and that "the answer to this
   Interrogatory may be determined by the examination of its business records...bates
   EIS-VORA-000250 through EIS-VORA-000269."

          EQUIFAX is being disingenuous in its response. The EIS clearly states the
   furnisher contacted as "Resurgent Capital Services LP"(EIS-VORA-000259) yet
   the reinvestigation results fail to mention this entity name (EIS-VORA-000268).
   Furthermore, EQUIFAX lists in the ACDV that Resurgent Capital Services LP as
   "Grantor Name" however Resurgent is NOT a "grantor." EQUIFAX has failed to
   certify its answer to this Interrogatory.

         In the RESPONSE TO INTERROGATORY NO.3: My objections are the
   same as above in RESPONSE TO INTERROGATORY NO. 2, and for EIS-VORA-
   000308-000336; EIS-VORA-000337-000355.

         In the RESPONSE TO INTERROGATORY NO.4: My objections are the
   same as above in RESPONSE TO INTERROGATORY NO. 2; and for EIS-VORA-
   000452-000503.

         In the RESPONSE TO INTERROGATORY NO. 5: My objections are
   concerning the following: EQUIFAX uses the phrase "data furnisher" repeatedly in
   its own response. But wait a minute! EQUIFAX found the word "data furnisher"
   as "vague" in Plaintiff's INTERROGATORY NO. 2, 3, and 4. Furthermore,
   EQUIFAX has failed to certify its answer to this Interrogatory.

         In the RESPONSE TO INTERROGATORY NO.6: My objections are as
  follows: EQUIFAX is being disingenuous once again, by claiming that it "does not
  define the dispute letter dated July 24, 2017." This is nonsensical. The Interrogatory
  clearly DID define the "dispute letter dated July 24, 2017." The Interrogatory
  referenced the dispute letter in Interrogatory NO. 3, which states as follows:
  "Plaintiffs dispute letter dated July 24,2017 regarding the Lvnv Funding,LLC
  Account Number 479124771496*." (Emphasis added).



                                              2
        PLAINTIFF'S MEETAND CONFER to EQUIFAX's RESPONSES TO INTERROGATORIES AND RFPs
Case 8:19-cv-00302-AG-KES Document 39 Filed 10/04/19 Page 16 of 23 Page ID #:472




         In the RESPONSE TO INTERROGATORY NO.8: My objections are as
   follows: The Interrogatory speaks for itself. The word "file" is defined by the
   FCRA,the definition was listed in the "DEFINITIONS" section in the request, and
   EQUIFAX failed to answer this Interrogatory regarding the PHYSICAL verification
   of documents.

         In the RESPONSE TO INTERROGATORY NO. 11: My objections are as
   follows: EQUIFAX does not define exactly what information is "confidential,
   proprietary or trade secret." Second, the Interrogatory clearly defines the
   PHYSICAL DOCUMENT being sought. And finally, EQUIFAX claims that "A
   proposed protective order accompanies these responses." However, there was NO
   such document that accompanied the responses. Once again, the answer is
   disingenuous.

          In the RESPONSE TO INTERROGATORY NO. 13: Equifax states that it
   "objects to this Interrogatory on the basis that it is not limited to the relevant time
   period." This is nonsense, and I object to the response. The Interrogatory clearly
   indicates "the EQUIFAX vendors)named in Interrogatory # 12. Also, Interrogatory
   # 12 states as follows: "...regarding Plaintiffs correspondence to EQUIFAX
   dated May 22, 2017, July 24, 2017 and June 9, 2018, respectively." (Emphasis
   added). How exactly did EQUIFAX conclude that it was "not limited to the relevant
   time period?" I further object to the claim by EQUIFAX that the "hiring, training,
   and retention" policy of EQUIFAX is "vague" or "confidential" or "proprietary."
   The complaint seeks damages for violations of 1681h(c) regarding EQUIFAX
   failing to provide trained personnel. Therefore, this information is certainly
   relevant and proportional to the "needs ofthe case."

           In the RESPONSE TO INTERROGATORY NO. 14: My objections are
   virtually the same as the objections to the response by EQUIFAX to Interrogatory #
    13. The "relevant time period" is obviously for the dispute letters regarding the
   LVNV item, as clearly indicated in the Interrogatory:"...in response to the dispute
   letters sent by Plaintiff dated May 22, 2017, July 24, 2017 and June 9, 2018
   regarding the Lvnv Funding, LLC Account Number 479124771496*."
  (Emphasis added). If the agents of the vendor need to pass a competency test, then
   it certainly fits the request pursuant to the CAUSE OF ACTION regarding 1681h(c).

         In the RESPONSE TO INTERROGATORY NO. 15: Plaintiff objects to
   the response by EQUIFAX when it claims that it "directs Plaintiffs attention to its
   non-confidential document production in this case." EQUIFAX does not state with

                                               3
        PLAINTIFF'S MEET AND CONFER to EQUIFAX's RESPONSES TO INTERROGATORIES AND RFPs
Case 8:19-cv-00302-AG-KES Document 39 Filed 10/04/19 Page 17 of 23 Page ID #:473




   particularity exactly what is meant by this so-called "non-confidential document
   production."

          In the RESPONSE TO INTERROGATORY NO. 16: Plaintiff objects to
   the phrase by EQUIFAX that the EIS documents are "neither relevant or
   proportional to the needs of this case." The response and objection by EQUIFAX
   are nonsensical. EQUIFAX routinely cites the EIS documents, yet finds that these
   data entries are not relevant pursuant to F.R.Civ.P. 26. This is classic doublespeak.

         In the RESPONSE TO INTERROGATORY N0.17(a): Plaintiff objects to
   the assertion by EQUIFAX that "Equifax, Inc. neither maintains credit files nor
   prepares consumer reports." Plaintifffurther objects to the denial by EQUIFAX that
   "Equifax is a mirror-image and "alter ego" ofEquifax, Inc." See Hinkle v. Experian
   Information Solutions, Inc. et. al., Case No. 1:18-cv-00007-MR-DLH,(W.D. NC
   2018). (See COURT ORDER, Docs 56 and 57, DENYING Motion to Dismiss by
   Equifax, Inc. and Equifax Information Services, LLC).

         In the RESPONSE TO INTERROGATORY NO. 17(b): Plaintiff objects
   to EQUIFAX's interpretation of the Paragraphs referenced in the Complaint(Paras
   51 and 58). EQUIFAX has misread, misunderstood and/or misinterpreted the
   Complaint. The paragraphs are of a sequential timeline. Para 51 states that Plaintiff
   sent an "electronic NOTICE OF DISPUTE...to EQUIFAX...on or around the third
   week of July, 2016." (See Doc 1). EQUIFAX conveniently leaves out the
   RELEVANT follow up sequential paragraphs regarding the dispute. (See Paras 52,
   54,56 and 57). Plaintiff never claimed that EQUIFAX "understood" that an account
   was closed in August of 2016 PRIOR to the dispute in July of 2016. Plaintiff
   disputed the account AND instructed the CEO ofCapital One Bank to close it. There
   was a notation by the CRAB was that the item was listed as "CLOSED." It is
   EQUIFAX that has made assertions that are "nonsensical."

          In the RESPONSE TO INTERROGATORY N0.17(c): Plaintiff objects to
   the claim by EQUIFAX that "Nothing, however, suggested that "there was no
   payment due."" EQUIFAX, of course, leaves out the relevant fact in Para 59 in the
   Complaint that "Plaintiff denied that he owed any alleged debt to Capital One
   Bank." (Emphasis added). EQUIFAX incorrectly states that "nothing suggested
   that there was no payment due," however, correctly "admits" that it was instructed
   to DELETE the account. Nevertheless, EQUIFAX is not a tribunal, and lacks
   standing to adjudicate matters pertaining to legal status of an alleged debt.


                                             4
        PLAINTIFF'S MEETAND CONFERto EQUIFAX's RESPONSES TO INTERROGATORIESAND RFPs
Case 8:19-cv-00302-AG-KES Document 39 Filed 10/04/19 Page 18 of 23 Page ID #:474




          In the RESPONSE TO REQUEST FOR PRODUCTION NO. 1:
   EQUIFA?~ states the following: "A proposed protective order accompanies these
   responses." Plaintiff objects to this response, as there was NO such protective order
   in the responses. In fact, Plaintiff neither received the hard copies of the
   RESPONSES to Plaintiffs INTERROGATORIES nor the REQUESTS FOR
   PRODUCTION. After granting atwo-week extension, Plaintiff received nothing.
   Plaintiff then had to email counsel, and only then received the responses via e-mail.

          In the RESPONSE TO REQUEST FOR PRODUCTION NO. 2:
   EQUIFAX states that "it has located no documents responsive to this request, as
   understood by Equifax. The "account" in question is NOT "vague and ambiguous."
   EQUIFAX references the Account number repeatedly in the EIS documents sent to
   Plaintiff. This is not a question of subjectivity. EQUIFAX "admits" in its OWN
   EIS DOCUMENTS that it was instructed by Capital One Bank to DELETE the
   Account Number! EQUIFAX knows what Account Plaintiff is referencing that was
   deleted in March 2017. (Hint: it is the exact same account number that was
   reinserted when it was furnished by Lvnv Funding, LLC). Furthermore, the "AUD"
   is of course "electronic" however Plaintiff sought the physical copy of the AUD.
   This is the same as requesting the "physical copy" of the .PDF that EQUIFAX sent
   to Plaintiff regarding the discovery responses.

        In the RESPONSE TO REQUEST FOR PRODUCTION NO.3: Plaintiff
  objects to the response by EQUIFAX as to finding the term "reinsertion" as being
  "vague." (See Doc 1, page 41, COUNT IV, VIOLATION OF THE FCRA).
  1681i(a)(C) speaks for itself. Plaintiff does not have the "burden of proof' for a
  document that a CRA is supposed to send to a consumer upon reinsertion ofan item.

         In the RESPONSE TO REQUEST FOR PRODUCTION NO. 4: Plaintiff
  objects to the assertion by EQUIFAX as to the term "initial investigation" as being
  "vague." Common sense dictates that a CRA must first conduct an initial
  investigation BEFORE it can conduct a reasonable reinvestigation. EQUIFAX has
  a copy of the Leonard Bennett testimony. Furthermore, the FCRA does not define
  the word "investigation." However, when a term is undefined, the Court turns to its
  ordinary meaning. (Emphasis added). See United States v. Santos, 553 U.S. 507,
  511, 128 S.Ct. 2020, 2014 (2008). ("When a term is undefined, we give it its
  ordinary meaning.")

         In the RESPONSE TO REQUEST FOR PRODUCTION NO. 7: Plaintiff
   objects to the assertion by EQUIFAX purporting its lack of knowledge of the term

                                               5
        PLAINTIFF'S MEET AND CONFER to EQUIFAX's RESPONSES TO INTERROGATORIESAND RFPs
Case 8:19-cv-00302-AG-KES Document 39 Filed 10/04/19 Page 19 of 23 Page ID #:475




   "verified." EQUIFAX uses this term in its reinvestigation results. EQUIFAX fails
   to define this term, and must stipulate why it finds the term "misleading."

         In the RESPONSE TO REQUEST FOR PRODUCTION N0.13: Plaintiff
   objects to the response by EQUIFAX as EQUIFAX did not answer the request
   properly. EQUIFAX did not answer how the item was "updated" and does not define
   the term "updated."

          In the RESPONSE TO REQUEST FOR PRODUCTION NO.14: Plaintiff
   objects to the response by EQUIFAX for being evasive, and for failing to properly
   answer the discovery. EQUIFAX cannot feign ignorance of the phrase "specific
   description of the procedure" phrase as being "vague" as it is directly from the
   FCRA. (Emphasis added). See FCRA 1681i(a)(6)(B)(iii) and 1681i(a)(7). Plaintiff
   also references it in Para 331 of the Complaint (See Doc 1, COUNT VI against
   EQUIFAX). EQUIFAX further misrepresents that it is "producing relevant policy
   and procedure manuals for the relevant time period." EQUIFAX has produced no
   such documents, and also misrepresents that "a proposed protective order
   accompanies these responses." NO such order was provided to Plaintiff.

         In the RESPONSE TO REQUEST FOR PRODUCTION NO. 15: Plaintiff
   incorporates by reference the same objections as the prior objections to RESPONSE
   TO REQUEST FOR PRODUCTION NO. 14.

          In the RESPONSE TO REQUEST FOR PRODUCTION NO.16: Plaintiff
   objects to the response by EQUIFAX as being disingenuous. EQUIFAX fails to
   name its actual source in writing to Plaintiff. Furthermore, EQUIFAX is being
   evasive as to the phrase "business name" as that is straight out of the FCRA. See
    1681i(a)(6)(iii). "A notice that, if requested by the consumer, a description of the
   procedure used to determine the accuracy and completeness ofthe information shall
   be provided to the consumer by the agency, including the business name and
   address of any furnisher of information contacted in contacted with such
   information..." (Emphasis supplied). EQUIFAX claims the request is "vague." Is
   EQUIFAX purporting to not know its source regarding the ACDVs as it relates to
   this case?

         In the RESPONSE TO REQUEST FOR PRODUCTION NO. 17: Plaintiff
   incorporates by reference the same objections as the prior objections to RESPONSE
   TO REQUEST FOR PRODUCTION NO. 16.


                                              6
        PLAINTIFF's MEETAND CONFER to EQUIFAX's RESPONSES TO INTERROGATORIES AND RFPs
Case 8:19-cv-00302-AG-KES Document 39 Filed 10/04/19 Page 20 of 23 Page ID #:476




          In the RESPONSE TO REQUEST FOR PRODUCTION NO.18: Plaintiff
    incorporates by reference the same objections as the prior objections to RESPONSE
    TO REQUEST FOR PRODUCTION NO. 16.

         In the RESPONSE TO REQUEST FOR PRODUCTION NO.19: Plaintiff
   objects to the response by EQUIFAX as being evasive and EQUIFAX is engaging
   in gamesmanship. Is EQUIFAX purporting to not know the methods it uses to
   support its reinvestigation policy of the Lvnv Funding LLC Account Number
   479124771496*? Plaintiff states that EQUIFAX's response is anon-response.

          In the RESPONSE TO REQUEST FOR PRODUCTION NO.20: Plaintiff
   objects to the assertion by EQUIFAX that "Equifax's subscriber agreements) are
   not relevant to this case." EQUIFAX, as a CRA, generates revenues and reaus the
   rewards of reporting data furnished by subscribers, including, but not limited to,
   the information it reported on Plaintiff from its subscriber, Resurgent Capital
   Services LP. (Emphasis added). The subscriber agreement between EQUIFAX and
   its data furnishers as to the policy and procedure of how and when an item is deleted
   is absolutely and wholly relevant. EQUIFAX failed to delete the item on its own
   despite multiple dispute letters, a CFPB complaint, and a sworn affidavit.

         In the RESPONSE TO REQUEST FOR PRODUCTION NO.21: Plaintiff
   incorporates by reference the same objections as the prior objections to RESPONSE
   TO REQUEST FOR PRODUCTION NO. 20. Specifically, that the subscriber
   agreement is absolutely and wholly relevant to this case.

         In the RESPONSE TO REQUEST FOR PRODUCTION NO.22: Plaintiff
   incorporates by reference the same objections as the prior objections to RESPONSE
  TO REQUEST FOR PRODUCTION NO. 20. Plaintiff directs counsel's attention
  once again to the Leonard Bennett testimony (of which EQUIFAX has a copy).
  EQUIFAX has specific documents that it finds "acceptable" in order to remove
  information from a consumer file regarding an item that is inaccurate, incomplete or
  cannot be verified. Plaintiff sent EQUIFAX an affidavit signed under penalty of
  perjury specifically stating that the Lvnv Funding LLC account number was a fake,
  fictional, imaginary account number, yet EQUIFAX failed to delete the item on its
  own. EQUIFAX's response is evasive, and a "non-response." EQUIFAX cannot
  feign ignorance of which documents it finds "acceptable" as "relevant documents"
  in order to determine the outcome of its reinvestigation pursuant to the FCRA,
  including, but not limited to, 1681 i(a)(1) and 1681 i(a)(8).



        PLAINTIFF's MEETAND CONFER to EQUIFAX's RESPONSES TO INTERROGATORIESAND RFPs
Case 8:19-cv-00302-AG-KES Document 39 Filed 10/04/19 Page 21 of 23 Page ID #:477




          In the RESPONSE TO REQUEST FOR PRODUCTION NO.23: Plaintiff
   objects to the assertion by EQUIFAX that it finds the term "acceptable" as being
   "vague." Cambridge Dictionary defines the word "acceptable" as "satisfactory and
   able to be agreed to or auproved of." (Emphasis supplied). EQUIFAX's answer is
   evasive, and avoids the plain language of the FCRA pursuant to 1681i(a)(8). (See
   Doc 1, Complaint, Para 163). "Defendants, at all times relevant, knew(or should
   have known) that they can conduct their own reinvestigation, and are NOT
   required to contact the furnisher via the ACDV to correct the inaccuracies on
   Plaintiffls report pursuant to the "Expedited Dispute Resolution" of the FCRA,
   § 1681i(a)(S)(A)-(C)." (Emphasis added). EQUIFAX failed to answer this request,
   and EQUIFAX,ofcourse, knows what relevant documents that it finds "acceptable"
   to conduct its own reinvestigation.

          In the RESPONSE TO REQUEST FOR PRODUCTION NO. 24: Plaintiff
   objects to the misinterpretation by EQUIFAX as to the term "file." The term "file"
   is defined pursuant to 1681a(g), and also see Para 31 in the Complaint (Doc 1).
   EQUIFAX is being evasive, and is blatantly circumventing this REQUEST FOR
   PRODUCTION. EQUIFAX cannot feign ignorance ofits employee training manual
   on how it handles consumer inquiries regarding an ACDV, which is cart of the
   archived file. (Emphasis added).

         In the RESPONSE TO REQUEST FOR PRODUCTION NO.26: Plaintiff
   objects to the answer by EQUIFAX as being evasive and disingenuous. Plaintiff
   seeks the relevant pages and fully describes the request in detail by stating "that
   describe a mandatory arbitration clause." (Emphasis added). Either EQUIFAX
   has one, or it does not. EQUIFAX of course, knows what is in the terms and
   conditions portion ofthe site annualcreditreport.com, as it is a part owner ofthe site,
   even though the site is maintained by Central Source, LLC.

          In the RESPONSE TO THE REQUEST FOR PRODUCTION NO. 27:
   Plaintiff objects to the response by EQUIFAX that "Plaintiff misstates the contents
   of the CFPB's 2017 Consumer Response Annual Report." EQUIFAX has already
   made binding iudicial admissions when it answered Plaintiffs Complaint
   regarding the CFPB reports. (Emphasis added). By way of example, EQUIFAX
   routinely states in its answer to the Complaint in response to Plaintiff's citations of
   CFPB referenced documents that the "referenced legal authorities speaks for
   themselves." (See Doc 13, ANSWER by EQUIFAX).



                                              s
        PLAINTIFF'S MEET AND CONFER to EQUfFAX's RESPONSES TO INTERROGATORIES AND RFPs
Case 8:19-cv-00302-AG-KES Document 39 Filed 10/04/19 Page 22 of 23 Page ID #:478




          In the RESPONSE TO THE REQUEST FOR PRODUCTION NO. 28:
   Plaintiff objects to the response by EQUIFAX as being void of the facts. Plaintiff
   sued the furnisher, and as a result, the furnisher sent an AUD to the CRAs,including
   EQUIFAX. Incredibly, EQUIFAX is feigning ignorance by claiming that the
   request "seeks information that is either relevant nor proportional to the needs ofthe
   case." Seriously? The AUD is quite relevant, as it proves that EQUIFAX deleted
   the item, but only after a lawsuit was filed in Federal Court by Plaintiff against the
   furnisher, despite Plaintiff sending dispute letters to EQUIFAX,a CFPB Complaint,
   and sending EQUIFAX's agents and its Chief Legal Officer a sworn affidavit.
   EQUIFAX avoided answering this in the Complaint. EQUIFAX has this document,
   and Plaintiff will compel EQUIFAX to provide it if necessary.

           In the RESPONSE TO THE REQUEST FOR PRODUCTION NO. 29:
   Plaintiff objects to the response by EQUIFAX as being nonsensical, once again.
   Plaintiff clearly articulated that the "relevant time period" is "within the past two
    v_ears•" (Emphasis added). Plaintiff has filed a claim against EQUIFAX for willful
   violations ofthe FORA, 1681 n. Prior lawsuits will show a pattern by EQUIFAX of
   alleged violations (i.e., a"repeat offender"). Plaintiffseeking the number oflawsuits
   against EQUIFAX is neither "confidential" nor a "trade secret." Lawsuits are
   publicly available. EQUIFAX obviously knows how many times it has been sued
   for the FCRA. The requested information regarding the number oflawsuits goes to
   will ulness ofthe allegations. See Dalton v. Capital Associated Indus., Inc. 257 F.3d
   409, 418(4t" Cir. 2001).

          In the RESPONSE TO THE REQUEST FOR PRODUCTION NO. 30:
   Plaintiff objects to the response by EQUIFAX as once again, being evasive. As
   stated, Plaintiffs Interrogatories go to willfulness regarding the FCRA. The
   requested information regarding the net earnings of EQUIFAX (i.e., its net worth)
   has relevance to punitive damages, which are recoverable for willful violations of
   the FCRA. See Cushman v. Trans Union Com., 115 F.3d 220, 227(3rd Cir. 1997).

          In the RESPONSE TO THE REQUEST FOR PRODUCTION NO. 31:
   Plaintiff objects to the assertion by EQUIFAX that the information is "not limited to
   the relevant time period." Plaintiff only seeks information within the "past two
   years." Plaintiff will accommodate counsel and accept all data regarding disputes
   from February 2017 to February 2019, incase EQUIFAX wants to be "knit picky."


                                              9
        PLAINTIFF'S MEETAND CONFER to EQUIFAX's RESPONSES TO INTERROGATORIES AND RFPs
Case 8:19-cv-00302-AG-KES Document 39 Filed 10/04/19 Page 23 of 23 Page ID #:479




         In the RESPONSE TO THE REQUEST FOR PRODUCTION ND. 33:
   Plaintiff objects to the response by EQUIFAX, as counsel claims "Equifax is
   producing a relevant policy and procedure manuals for the relevant time period..."
   and EQUIFA~ also claims "A proposed protective order accompanies these
   responses." EQUIFAX has provided no such responsive documents, and provided
   no such protective order.

          In the RESPONSE TO THE REQUEST FOR PRODUCTION NO. 34:
   Plaintiff objects to the response by EQUIFAX as being nonsensical. If the agents
   employed by the vendor take a competency test annually, then it would provide
   information on the trained personnel. Plaintiff has a claim for willful violations of
   the FCRA pursuant to 1681 h(c). EQUIFAX does not deny that such tests exist.
   Also, Plaintiffstates that the request is "from Mav 2017 through June 2018" which
   is certainly "within the time period" specified. (Emphasis added).

         In the RESPONSE TO THE REQUEST FOR PRODUCTION NO. 35:
   Without waiving any specific objections, Plaintiffshall not seek the training manuals
   for EQUIFAX's fictional agents,"Robbie"(the Robot) or "Polly"(the parrot).

         Mr. Quinn, I hope we can resolve these concerns without intervention by the
   Court. Please contact me within the 10 days upon receipt, so that we may arrange a
   meeting regarding the matter.

         Your cooperation is appreciated.

         Regards,


                                                        ~~~
                                                 Pritish Vora, Plaintiff, Pro Se


         Sent via Certified Mail
         7016 2710 0001 1766 2423




                                            io
        PLAINTIFF's MEETAND CONFER to EQUIFAX's RESPONSES TO INTERROGATORIESAND RFPs
